Citation Nr: 1703283	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  14-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for lumbar spondylosis (lumbar spine disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that granted service connection for a lumbar disability and assigned a 10 percent rating, and that denied entitlement to an evaluation in excess of 30 percent for bilateral pes planus.

A January 2016 Board decision denied the Veteran's lumbar spine rating claim, and remanded the pes planus rating claim and intertwined TDIU claim for further development.  The pes planus and TDIU matters are now returned to the Board.  

A July 2016 Order of the Court of Appeals for Veterans Claims (Court) vacated the January 2016 Board decision to the extent it denied the lumbar spine rating claim, and remanded the lumbar spine matter to the Board.

The Board acknowledges that some recent VA treatment records were added to the electronic claims file in January 2017, which include a notation that the Veteran was fitted for new orthotics in November 2016.  See VVA CAPRI, received January 2017 at p.16 of 740 (orthotic fitting).  Such evidence is, however, redundant of the evidence already of record showing that he had been issued orthotics.  Therefore, the Board may proceed with a decision on the claim and a remand for a Supplemental Statement of the Case (SSOC) is not required.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an evaluation in excess of 10 percent for a lumbar spine disability, and to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral pes planus has manifested by moderate symptoms, with pain on manipulation, accentuated pain on use of the feet, callosities, and marked pronation not improved by orthotic shoes or appliances; there is no evidence of pronounced pes planus with extreme tenderness of plantar surfaces of the feet, or marked inward displacement or severe spasm of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased rating for bilateral pes planus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that a June 2010, August 2011, November 2011, October 2014, and February 2016 notice letters fully satisfied the duty to notify provisions.  The notice letters explained what evidence was necessary to substantiate the claim, and which types of evidence VA would obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran's claim was readjudicated recently in April 2016, such that any issue as to timeliness of the later notices was harmless.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was provided with VA examinations relating to his claim for an increased rating for pes planus in July 2010, December 2013, and February 2016.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disability since the last VA examination.   See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.  

The Board adds that the most recent February 2016 VA examination was performed pursuant to the January 2016 Board remand, in which the Board noted that the Veteran indicated that his disability may have worsened since the last VA examination.  The subsequent February 2016 VA examination report answered all of the questions posed by the Board, and provides the necessary information to rate the Veteran's pes planus.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's pes planus is currently rated under Diagnostic Code 5276, flatfoot, acquired, which provides a noncompensable rating for mild symptoms relieved by built-up shoes or arch supports.  A noncompensable rating is provided for "mild" symptoms relieved by built-up shoe or arch support.  10 percent rating is provided for "moderate" unilateral or bilateral disability with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is provided for "severe" bilateral disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for "pronounced" bilateral disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

The Board observes that the words "moderate," "moderately severe," "marked," "pronounced," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).  The Board observes in passing that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary 871 (1988).  "Severe" is generally defined as "of a great degree: serious."  Id. at 1078.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran's bilateral pes planus is currently assigned a 30 percent disability rating under Diagnostic Code 5276, effective October 31, 1997.  The Veteran seeks an increased rating.  See Claim, January 2010.

The Veteran was afforded VA examinations in July 2010, December 2013, and February 2016.

The July 2010 VA examination report reflects the Veteran reported constant pain in his feet at rest, standing, and walking that he rated a 7/10.  He reported using custom orthotics for treatment as well as special shoes from the VA medical center with benefit.  He reported no flare-ups.  It was noted that the Veteran used a cane for multiple reasons, not just his feet.  The Veteran reported that his condition does not affect his activities of daily living.  Examination of the right foot revealed painful motion of the first metatarsophalangeal (MTP) joint, but no edema, instability, weakness or tenderness, no callosities, and no unusual shoe wear pattern.  Flat foot was noted, approximately 15 degrees hallux valgus, and a mild bunion that was without symptoms.  The examiner noted that examination of the left foot was similar to the right foot in all aspects.  Regarding employment, the examiner noted that the effects of the Veteran's pes planus on his occupation could not be described because the Veteran had not worked since 1994, when he was first awarded disability from the Social Security Administration (SSA) on account of a mental condition.  Prior to, the examiner noted the Veteran had a cleaning job.  Regardless, the examiner opined that the Veteran is able to walk half a mile and could stand for 15 minutes.  The examiner noted diagnoses of bilateral pes planus, mild hallux valgus bilaterally, mild bunions bilaterally, and degenerative joint disease (DJD) of the first MTP joint bilaterally.

The December 2013 VA examination report reflects the VA examiner diagnosed "moderate" pes planus.  The examiner noted accentuated pain on use of both feet, pain on manipulation, decreased longitudinal arch height on weight-bearing bilaterally.  Marked pronation of the feet was noted, not relieved by arch supports or orthotics or built-up shoes.  No indication of swelling on use, no extreme tenderness of plantar surface of one or both feet, no marked deformity were found, the weight-bearing line did not fall over or was not medial to the great toe, no lower extremity deformity other than pes planus causing alteration of the weight bearing line, no inward bowing of the Achilles tendon, and no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  Mild to moderate hallux valgus deformity bilaterally, noted as mildly abducted, with limited painful range of motion was also noted, as well as moderate exostosis of the first metatarsal phalangeal joint (MPJ) bilaterally, and callouses under the fifth MPJ bilaterally.  X-rays of the right foot revealed marked degenerative changes of the first metatarsophalangeal (MTP) joint, and of the left foot revealed hallux valgus deformity and mild degenerative changes of the first MTP joint.  Regarding occupational impairment, the examiner opined that the veteran's pes planus would prevent employment requiring prolonged ambulation and standing.

The February 2016 VA examination report reflects the examiner noted diagnosed pes planus and hallux valgus.  The examiner noted the Veteran's history of pes planus since service, and that he had been given arch supports to use, and that as he aged, his feet had become more symptomatic, and that at some point, he was diagnosed with bilateral hallux valgus, which also causes chronic pain.  Chronic ongoing daily bilateral foot pain was noted, both with and without weight bearing.  Pain in the arches and in the first metatarsophalangeal (MTP) joints was noted.  He reported that the new inserts he received at the VA medical center help somewhat.  The Veteran reported no flare-ups.  The Veteran reported he is unable to walk more than a half of a mile before having to sit, that he is able to stand less than one hour before having to sit, and stair climbing is limited by pain.  

The examiner noted pain on use of both feet, accentuated on use, and relief of symptoms with use of arch supports, built-up shoes or orthotics.  Decreased longitudinal arch height of both feet was also found.  The examiner noted there was no pain on manipulation of the feet, no swelling on use, no characteristic callouses, no extreme tenderness of plantar surfaces, no objective evidence of marked deformity, no marked pronation were found, the weight-bearing line does not fall over or medial to the great toe, there was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line, no inward bowing of the Achilles tendon, no marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  The examiner noted the most recent x-rays of the right foot revealed marked degenerative changes of the first MTP joint, and of the left foot revealed hallux valgus deformity and mild degenerative changes of the first MTP joint.  Pain with weight bearing and nonweight-bearing, disturbance of locomotion, and interference with standing were noted on exam.  The examiner noted that pain contributes to functional loss, and that when the foot is used repeatedly over time, pain, weakness, fatigability, or incoordination, significantly limits functional ability when the foot is used repeatedly over a period of time; the examiner explained further in this regard that walking is limited to a half a mile, and standing to less than one hour due to these factors.  

The examiner opined that the Veteran's bilateral pes planus deformity was overall "mild to moderate."  Regarding the Veteran's hallux valgus, the examiner opined that his hallux valgus and pes planus are more likely than not separate pathophysiologic entities, and not caused one by the other.  Even so, the examiner noted that his hallux valgus condition is "mild or moderate" bilaterally.  Finally, regarding the impact of his pes planus on his occupational functioning, the examiner noted that the Veteran would be restricted from prolonged standing, walking, or repetitive stair climbing, and that he would therefore be limited to sedentary or limited light level activity.

The Board notes that it has reviewed all of the Veteran's VA and private treatment records.  None of these records, however, show any symptoms more severe than those noted in the VA examinations above.  See, e.g., VA podiatry, October 2013 (CAPRI received December 2013 in VVA at p.11 of 15).

The Board also notes that an October 2011 VA examination report relating to the Veteran's then-pending claim for service connection for his lumbar spine disability as secondary to his pes planus reflects the VA examiner examined the Veteran's feet and opined that his pes planus was "moderate."

The Board also acknowledges all of the lay statements submitted by the Veteran and his family in support of his claim.  The Veteran reported in his June 2010 statement that he was unable to wear his orthopedic supports due to pain takes medication for pain relief.  The Veteran reported in July 2010 that he is unable to run, jump, stand, or walk for long periods of time, and that he experiences continuous pain even with sitting.  His wife reported in her July 2010 statement that the Veteran experiences foot pain and swelling and that he elevates or soaks his feet for relief.  The veteran's mother reported in her September 2010 statement that the Veteran had mobility problems and walked with a limp due to pain in his feet (and due to his back).  The Veteran reported in his January 2014 substantive appeal experiencing flare-ups and "severe" pain.  

In light of all of the above evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's bilateral pes planus disability symptomatology does not meet or approximate the criteria for a rating in excess of 30 percent.  The Board acknowledges that one of the three VA examiners found evidence of marked pronation.  However, the Board places great weight on the fact that the last two December 2013 and February 2016 VA examiners specifically opined that the Veteran's pes planus was "moderate," as well as the other objective findings noted on examination.  Another VA physician also noted in October 2011 that it was "moderate."  The Board emphasizes that Diagnostic Code 5276 only provides a 10 percent rating for "moderate" pes planus, and the present 30 percent rating contemplates "severe" symptomatology.  The next higher rating, 50 percent, contemplates "pronounced" symptoms.  While the Board acknowledges that the December 2013 VA examiner noted marked pronation not improved by orthotics or appliances, at the same time, the Board notes that other manifestations of "pronounced" severity were not shown, such as extreme tenderness of plantar surfaces of the feet, or marked inward displacement or severe spasm of the tendo Achilles on manipulation.  In fact, no tenderness or inward displacement or severe spasm of the tendo Achilles was found on exam whatsoever.  Rather, the same VA examiner in December 2013 who found marked pronation nevertheless opined that the overall disability picture was moderate.  The Board adds that the earlier July 2010 VA examiner noted that the Veteran benefited from his orthotics, that his pes planus does not affect his activities of daily living, he had no unusual shoe wear pattern, and that he was able to walk half a mile, which the Board finds is certainly not indicative of approximating "pronounced" disability contemplated by the next higher (maximum) 50 percent rating.

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code relating to the foot (DCs 5277 to 5283).  In this case, Diagnostic Code 5276, "flat foot," squarely contemplates the Veteran's specific disability.

Board finds, however, that painful with use is already contemplated by the currently assigned 30 percent ratings.  In addition, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, beyond that already noted by all of the VA examiners.  Therefore, the Board concludes that the greater weight of evidence is against assigning higher evaluations.  See Deluca v. Brown, 8 Vet.App. 202, 205 (1995).  

Therefore, in summary, the Board concludes that the preponderance of the evidence is against granting a rating in excess of 30 percent for the Veteran's bilateral pes planus.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's bilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pes planus, noted specifically as "moderate" by the last two VA examiners, with the established criteria shows that the rating criteria squarely contemplate "moderate" levels of pes planus ("flat foot") disability, albeit the Veteran is presently rated as "severe."  Thus, the present rating already contemplates his reports of "severe" pain as well.  As such, an extraschedular rating is not appropriate.


ORDER

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus is denied.


REMAND

A.  Lumbar Spine 

The Veteran's lumbar spine disability is currently assigned a 10 percent disability rating under Diagnostic Code 5239, effective July 14, 2010.  The Veteran seeks a higher initial rating.  See Rating decision, November 2012; Notice of disagreement, December 2012.  He also seeks entitlement to a TDIU.  See Report of general information, April 2011.

As noted in the introduction above, a January 2016 Board decision denied the veteran's claim for a higher rating for his lumbar spine disability.  A November 2016 Court Order granted a joint motion by the parties to vacate that portion of the Board decision, citing the fact that the Veteran indicated that his lumbar spine disability had worsened since the last VA examination had been performed in December 2013.  See, e.g., Statement, July 2010; Form 646, June 2015; Form 9, January 2014.  Therefore, the Board will remand the claim so that the Veteran may be afforded a new VA examination to address the current severity of his lumbar spine disability, as well as the intertwined claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new VA examination to address the current severity of the Veteran's service-connected lumbar spine disability and claimed TDIU.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible), due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).

The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the lumbar spine disability, requiring bed rest prescribed by a physician and treatment by a physician.  Also, ask the examiner to address whether the Veteran has any neurological abnormalities associated with his lumbar spine disability.

The examiner should also address the effect of the Veteran's lumbar spine disability on his activities of daily living and occupational functioning.

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


